Citation Nr: 1746194	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  15-03 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his friend


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1959 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's file was subsequently transferred to the RO in Oakland, California.

In June 2016, the Veteran, his spouse, and his friend testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The Board previously remanded this matter for development in August 2016 and it now returns for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Further, a remand by the Board confers on a veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268 (1998).

In this regard, the Board remanded the case in August 2016 in order to obtain an addendum opinion so as to address the etiology of the Veteran's bilateral hearing loss.  Specifically, the Board found that the opinions previously of record addressing such matter were inadequate to decide the claim.  In rendering an opinion, the August 2016 remand directed the examiner to comment on the extent of auditory threshold changes/shift during the Veteran's active service, as reflected in the auditory thresholding findings from his March 1959 hearing conservation report and November 1962 separation examination, as converted to ISO standards. 

Upon remand, an October 2016 addendum opinion was offered by the VA examiner who conducted the April 2010 VA examination and rendered the July 2016 addendum opinion.  Following a review of the record, the VA examiner found that the onset of the Veteran's current bilateral hearing loss was not caused by or a result of military noise exposure; and that the most likely etiology was presbycusis, i.e., age-related hearing loss.  As rationale for the opinion, she reported that the Veteran's DD Form 214 recorded his Military Occupational Specialty as Security Forces (3P0X1), which had a moderate probability for hazardous noise exposure, and acknowledged that the Veteran was competent to report the time of onset and continuity of symptomatology since service.  Here, she indicated that, during the Veteran's November 1962 separation examination, he reported "ear, nose, or throat trouble," which was described as "tonsillitis" and not hearing loss or other ear trouble.  The examiner further indicated that the Veteran reported "I am, to the best of my knowledge, in good health."  She noted that there was no evidence that the Veteran reported hearing loss until 48 years later when he went to the VA in 2010.  

Additionally, the VA examiner reported that literature reviews regarding noise-induced hearing loss described typical characteristics and patterns for noise-induced hearing loss (NIHL).  In this regard, she further reported that NIHL was generally observed to affect a person's hearing sensitivity in the higher frequencies, especially at 40000 Hertz; and noise-induced impairments were usually associated with a notch-shaped high-frequency sensorineural loss that was worst at 4000 Hertz, although the notch often occurred at 3000 or 6000 Hertz, as well.  The examiner noted that NIHL usually occurred initially at high frequencies and then spread to the low frequencies.  She further noted that loss was always greater at the frequencies 3000-6000 Hertz than at 500-2000 Hertz; loss was usually greatest at 4000 Hertz; and the 4000 Hertz notch was often preserved even in advanced stages.  

Furthermore, the VA examiner indicated that the Veteran's November 1962 separation examination documented a 15 decibels (dB) hearing threshold at 1000 Hertz in the right ear, while his March 1959 hearing conservation report documented a -10dB hearing threshold in the right ear.  Here, the examiner found that, although there was a 25dB difference between the two measurements, the difference was most likely due to factors other than acoustic trauma and was most likely either a temporary shift or measurement error.  The examiner noted that it was highly unlikely that 1000 Hertz would be impacted by acoustic trauma without higher frequencies showing any significant hearing shift; subsequent hearing testing did not show any difference between ears at 1000 Hertz; and both the Veteran's April 2010 hearing evaluation and January 2015 hearing evaluation documented symmetrical hearing thresholds at 1000 Hertz.  The examiner reported that VA did not have a definition for a significant threshold shift as it was important to look at many factors in evaluating apparent shifts in hearing, such as whether the shift is at a frequency likely impacted by hazardous noise exposure.  In this regard, the examiner further reported that OSHA did define a Standard Threshold Shift (STS) in the occupational noise exposure standard as a change in hearing threshold, relative to the baseline audiogram for that employee, of an average of 10 dB or more at 2000, 3000, and 40000 Hertz in one or both ears. 

Moreover, the VA examiner noted an International Standard Organization (ISO) conversion of the Veteran's March 1959 hearing conversation report and November 1962 separation examination was inappropriate as ISO standards were not introduced until 1963 and not used in military testing in 1954.  The examiner further noted that the audiograms before approximately 1964 used the American Standards Association (ASA) calibration method of determining hearing loss intensity, and as such, conversion was not indicated.  The examiner concluded that the Veteran's February 1959 hearing conservation report and November 1962 separation examination documented normal hearing sensitivity in both ears with no significant threshold shift in either ear using OSHA standards for comparison. 

Unfortunately, the Board finds that such addendum opinion does not substantially comply with the Board's August 2016 remand directives.  In this regard, the October 2016 VA examiner reported that ISO conversion of the Veteran's March 1959 hearing conservation report and November 1962 separation examination was inappropriate due to notion that the ISO standards were not introduced until 1963 and not used in military testing in 1954.  While the Board does not doubt the examiner's expertise in this matter, it is the Board's policy that, for the purposes of the adjudication of these types of claims, an examiner should accept that service department audiometric readings prior to October 31, 1967, be converted from ASA units to ISO units.  Consequently, an addendum opinion that considers the Veteran's in-service audiometric findings as converted to ISO units is necessary.

Additionally, regardless of whether one converts the March 1959 and November 1962 audiometric findings to ISO units, the examiner's determination that there was no STS in either of the Veteran's ears is inconsistent with the evidence of record.  Specifically, the examiner reported that, using OSHA standards for comparison, which defined a STS as an average of 10 dB or more at 2000, 3000, and 40000 Hertz in one or both ears, the Veteran's February 1959 hearing conservation report and November 1962 separation examination documented normal hearing sensitivity in both ears with no significant threshold shift in either ear.  To the contrary, such reflect that he had a STS for both ears using OSHA standards for comparison.  In this regard, such reveal that the Veteran had a 10 decibel shift at 2000 Hertz in the right ear, and 4000 Hertz in the left ear.  Consequently, the Board finds that another remand is necessary in order to obtain an addendum opinion addressing such threshold shift.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the file to the VA examiner who offered the October 2016 opinion regarding the etiology of the Veteran's bilateral hearing loss.  The file and a copy of this Remand must be made available to the examiner.  If the October 2016 VA examiner is not available, the file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

Following a review of the record, the examiner should offer an opinion as to whether the Veteran's diagnosed bilateral hearing loss is at least as likely as not (50 percent probability or greater) related to his acknowledged in-service exposure to noise from aircraft, weapons fire or other such sources of noise in service and resulting acoustic trauma.

In providing this opinion the examiner is advised that, for the purposes of rendering the opinion, the Veteran's March 1959 and November 1962 audiometric examinations should be considered in terms of ISO units as such is Board policy.  Additionally, the examiner is requested to comment on the extent of auditory threshold changes/shift during the Veteran's active service, which, regardless of the units utilized, reflects a 10 decibel shift at 2000 Hertz in the right ear, and 4000 Hertz in the left ear.

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the time of onset and continuity of symptomology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

All opinions expressed by the examiner should be accompanied by a complete rationale. 

2.  After completing the above, and any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

